                                      Case 2:18-cv-00585-RFB-NJK Document 392
                                                                          390 Filed 07/20/21 Page 1 of 2
                                                                                                       3



                                  1   J. Stephen Peek, Esq. (1758)
                                      Bryce K. Kunimoto, Esq. (7781)
                                  2   Robert J. Cassity, Esq. (9779)
                                      HOLLAND & HART LLP
                                  3   9555 Hillwood Drive, 2nd Floor
                                      Las Vegas, NV 89134
                                  4   Phone: 702.669.4600
                                      Fax: 702.669.4650
                                  5   speek@hollandhart.com
                                      bkunimoto@hollandhart.com
                                  6   bcassity@hollandhart.com
                                  7   Attorneys for Defendants Aruze Gaming
                                      America, Inc. and Kazuo Okada,
                                  8
                                    Jeffrey S. Love, Esq. (pro hac vice)
                                  9 Kristin L. Cleveland, Esq. (pro hac vice)
                                    KLARQUIST SPARKMAN, LLP
                                 10 One World Trade Center
                                    121 S.W. Salmon Street, Suite 1600
                                 11 Portland, Oregon 97204
                                    jeffrey.love@klarquist.com
                                 12 kristin.cleveland@klarquist.com
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   Attorneys for Defendant Aruze Gaming
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                      America, Inc
                                 14                             UNITED STATES DISTRICT COURT
                                                                      DISTRICT OF NEVADA
                                 15
                                    UNIVERSAL ENTERTAINMENT                         Case No.: 2:18-cv-00585-RFB-NJK
                                 16 CORPORATION, a Japanese corporation,
                                                                                    STIPULATION
                                                                                    ORDER       AND STIPULATION
                                                                                          GRANTING  ORDER TO    TO
                                 17                        Plaintiff,               EXTEND TIME TO FILE MOTIONS IN
                                                                                    CONNECTION WITH PLAINTIFF’S
                                 18 v.                                              MOTION TO RETAIN
                                                                                    CONFIDENTIALITY DESIGNATIONS
                                 19 ARUZE GAMING AMERICA, INC. a Nevada             ON ICAC WITNESS DOCUMENTS
                                    corporation, KAZUO OKADA, an individual,
                                 20                                                 (FIRST REQUEST)
                                                       Defendants.
                                 21

                                 22 ARUZE GAMING AMERICA, INC., a Nevada
                                    corporation, KAZUO OKADA, an individual,
                                 23
                                                       CounterClaimant,
                                 24
                                    v.
                                 25
                                    UNIVERSAL ENTERTAINMENT
                                 26 CORPORATION, a Japanese corporation,
                                    ARUZE USA, a Nevada corporation, and JUN
                                 27 FUJIMOTO, an individual,

                                 28                        CounterDefendant.
                                                                                1
                                      Case 2:18-cv-00585-RFB-NJK Document 392
                                                                          390 Filed 07/20/21 Page 2 of 2
                                                                                                       3



                                  1          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Universal
                                  2   Entertainment Corporation (“UEC”) and Counter-Defendants Aruze USA, Inc. (“Aruze USA”)
                                  3   and Jun Fujimoto (“Fujimoto”), and Defendants Aruze Gaming America, Inc. (“AGA”) and Mr.
                                  4   Kazuo Okada (“Okada”) (collectively, “Defendants”), by and through their respective counsel
                                  5   of record, that the time for Defendants to file their responses to Plaintiff’s Motion to Retain
                                  6   Confidentiality Designations on ICAC Witness Documents (ECF No. 385) and Universal
                                  7   Entertainment Corp.’s Motion for Leave to File Under Seal Plaintiff’s Motion to Retain
                                  8   Confidentiality Designations on ICAC Witness Documents (ECF No. 384) (collectively, the
                                  9   “Motions”) is extended from July 21, 2021 to August 4, 2021. This is the first stipulation for
                                 10   extension of time regarding Defendants’ responses to the Motions. This extension request is to
                                 11   accommodate counsels’ schedule and to provide additional time to evaluate and prepare
                                 12   Defendants’ responses to the Motions. Accordingly, for good cause showing, the parties have
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   agreed to the foregoing extension of the time for Defendants to file their responses to the
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   Motions.
                                 15 IT IS SODATED
                                             ORDERED.
                                                  this 20th day of July, 2021.
                                 16 Dated: July 20, 2021

                                 17                           _________________
                                       /s/ Adam Miller        Nancy J. Koppe          /s/ Bryce Kunimoto
                                 18    Jay J. Schuttert, Esq. U.S. Magistrate Judge   J. Stephen Peek, Esq.
                                       David W. Gutke, Esq.                           Bryce K. Kunimoto, Esq.
                                 19    2300 West Sahara Avenue, Suite 950             Robert J. Cassity, Esq.
                                       Las Vegas, NV 89102
                                 20                                                   HOLLAND & HART LLP
                                       David S. Krakoff (pro hac vice)                9555 Hillwood Drive, 2nd Floor
                                 21    Benjamin B. Klubes (pro hac vice)              Las Vegas, NV 89134
                                       Lauren R. Randell (pro hac vice)               Attorneys for Defendants Aruze Gaming
                                 22    Adam Miller (pro hac vice)                     America, Inc. and Kazuo Okada,
                                       BUCKLEY LLP
                                 23    2001 M Street NW, Suite 500                    Jeffrey S. Love, Esq. (pro hac vice)
                                       Washington, DC 20036                           Kristin L. Cleveland, Esq. (pro hac vice)
                                 24                                                   KLARQUIST SPARKMAN, LLP
                                       Bruce R. Genderson (pro hac vice)              One World Trade Center
                                 25    David M. Krinsky (pro hac vice)                121 S.W. Salmon Street, Ste 1600
                                       Adam D. Harber (pro hac vice)                  Portland, Oregon 97204
                                 26    WILLIAMS & CONNOLLY LLP
                                       725 Twelfth Street NW                          Attorneys for Defendant Aruze Gaming
                                 27    Washington, DC 20005                           America, Inc
                                 28    Attorneys for Plaintiff/Counter-Defendants
                                                                                      2
